Case 3:20-cv-00690-WQH-BGS Document 5 Filed 12/17/20 PageID.18 Page 1 of 2




 1 MADAR LAW CORPORATION
   Alex S. Madar, Esq. (SBN: 319745)
 2
   alex@madarlaw.net
 3 11510 Eaglesview Ct
   San Diego, CA 92127
 4
   Telephone: (858) 299-5879
 5 Fax: (619) 354-7281
 6 Attorneys for Plaintiff
   MARK KAUFMAN
 7
 8                           UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11 Mark Kaufman, Individually and on             Case No. 3:20-cv-00690-WQH-BGS
   Behalf of all Others Similarly Situated,
12                                               NOTICE OF SETTLEMENT OF
                 Plaintiff,                      ENTIRE CASE
13
         v.
14
   ICONCEPT MD CONTACT
15
   SOLUTIONS CORPORATION,
16
                 Defendant.
17
18
19          PLAINTIFF’S NOTICE OF SETTLEMENT OF ENTIRE CASE
20
21        Plaintiff respectfully notifies the Court that the parties have entered into a
22 settlement agreement to resolve all claims arising in this subject action. Pursuant to
23 the terms of the settlement agreement, Plaintiff will file a Notice of Dismissal
24 (“Dismissal”) with the Court no later than March 1, 2021.
25        Defendant has not made an appearance in this case, and Plaintiff is filing this
26 Notice of Settlement with Defendant’s approval and permission.
27
28
                                                                 Case No. 3:20-cv-00690-WQH-BGS
                                                                       NOTICE OF SETTLEMENT
Case 3:20-cv-00690-WQH-BGS Document 5 Filed 12/17/20 PageID.19 Page 2 of 2




 1 Dated: March 10, 2019
 2                            MADAR LAW CORPORATION
 3
                              By                  s/ Alex S. Madar
 4
                                                 ALEX S. MADAR
 5                                              Attorneys for Plaintiff
 6                                                 Mark Kaufman
                                              Email: alex@madarlaw.net
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -1-             Case No. 3:20-cv-00690-WQH-BGS
                                                              NOTICE OF SETTLEMENT
